THEA%TORNEYGENERAL
                            OF    TEXAS




Honorable Eugene Brady
County Attorney
Hunt hmty
Greemille,   Texas

Dear Sir:                             Opinion Iio.O-3498
                                      Rer Newspaper adverticenmts request-
                                          iug bids on counQ mpplies.

      Your request ior an opinion of tilisdepartment hrs be-n received. :ie
set out below the facts and question presented.

"Article 1659 provides ?'orbids for materials to 'cepurchased by the County.
Such Article providest 'That the County Auditor shall adverti::sfor a period
of two weks in at least we daily newspaper published and cirwl%ted in the
sorwty, for such supplies and materials accordin: to speci?ications ;,iving
in detail what is needed.*

“Under the terms of this Statute, is it neccssa~ for the Counti?&ditor to
advertise only onoe eachwreck for a period of two wee:rs,or is it nccessaly
to advertise daily for a period of two weeks prior to the acceptance of
bidsa"

      The applicable portion of Article 1659, Revised Civil Statutes, is as
"ollowsr

"Sw?$ies of every kind, road and bridge zxatsrinl,or ~FJ oth:hi:r
                                                                x?tnrial, for
the use of said county must be purchased on competitive bids . . . ?:lecoun-
ty auditor shall adverti?e for n period of two weeks in at least one daily
newspaper, published and circulated in the county for sup$ios and material
. . ." (sphasis ours)

      In Acts of 1903, 29th Legislature, Senate Eill X:0.2X, Pago 361, pro-
vision is made for the appointxwzt of county auditors and prescribes their
duties. Section 17 of that Act concerns the purchase of county supplies.
xe quote therefrom:

"It shall be the duty of the county auditor to acvertiso :?ora pPriotiof two
weeks in at least oziedaily--spaper    published and circulated i:1the counQr
for such supplies and rraterial . . .* (Emphasis ours)
Ronornble Eugene Brady, page 2 (O-3498)



      in the Revised Civil Statutes 3';1911, Article 1480 employed the same
language. The 37th Legislature amended Article 1480, Revised Civil Statutes
of 1911, in 1921. Howwer, that particular portion of the law which concerns
us here was unchanged. Acts 1921, 37th Legislature, Senate Bill No* 144,
Chapter 95, Page 185*,

      Thus, me see by a review of it8 legislative history that our present
day Article 1659, has remained a constant and unohanged factor insofar as
the advertising clausa contained therein ic inolved.   Th~isis important,
for it reveals an unusual consistanoy in the expression of legislative in-
tent. Consaquently, we have given, as we must, particular attention to the
words and phrases used by the Legislature. The conclusion is inescapable.
It is our opinion t!at the required advzrtfsoment must be inserted *
in a newspaper meeting the statutory specifications.

      If t!Ms department held taat the statute contemplated only one inser-
tion per reek over a two week period, we would be presuming that the Legis-
lature had acted in an arbitrary and highly disoriminstory manner by favor-
ing daily newspapers over those published weekly0 We,are not entitled,
under thelaw, to make that presumption.

     We fool that this fully answers :F~L~L'
                                          inquiry.

                                          Yuurs very truly




                                     By /s/:%x. J. Far:ning
G'&RS:egw

APFROVED BOV 26, 1941                         Wm. J. Fanning
/s/ GROVSR SELLFRS                                 Assistant
FIRST ASSISTANT
AT'PORNFYGERXUL
                                     BJ ,/s,,'
                                            Grundy Williams

APPT.CVEDx                                    Grnndy Williams
Opinion Comittee
By B%B Chairman